DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on February 4, 2021.  The application contains 26 claims.  Claims 1-26 are directed to a method, and an apparatus for physical layer secured message segmentation and transmission over different beams.  Claims 1-26 are pending.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
or otherwise available to the public before the effective filing date of the claimed invention. 
            4.	Claims 1-5, 7-10, 12-18, 20-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (WO 2020/091879 A2), hereinafter “Xia”.
Referring to claims 1, 14:
	Xia teaches:
	A method of claim 1, and an apparatus of claim 14, of secure wireless communication by a user equipment (UE), comprising (see Xia, fig. 9A; p20, line 30 - p21, line 26): 
           receiving, from a base station, a plurality of sub-messages of a secured physical layer message, each sub-message received over a different beam (see Xia, p8, line 4 ‘user equipment’; p21, lines 13-14 ‘The intended recipient receives secured and encoded parts of the message [i.e., sub-messages ] over two or more BPLs (Beam Pair Links) or paths [i.e., over a different beam ] (block 909).’); 
           decoding the plurality of sub-messages into a plurality of decoded message segments (see Xia, p21, lines 23-24 ‘the intended recipient generates the received message by apply a channel decoder to the received secured and encoded parts,’); and 
           reconstructing the secured physical layer message from the plurality of decoded message segments (see Xia, p21, lines 24-26 ‘combine the parts, and then apply a security decoder to the combined parts. The intended recipient processes the received message.’).
Referring to claims 2, 15:
	Xia further discloses:
	receiving a control message indicating a structure of the secured message and a transmit beam for each of the plurality of sub-messages (see Xia, p17, line 30 to p18, line 16 ‘the DCI (downlink control information) may include … N: a total number of secured and encoded parts field … X: an ordering field … of the particular secured and encoded part … B: a BPL (Beam Paring Links) index … T,F: a resource in time or frequency field…’).
Referring to claims 3, 9, 16, 22:
Xia further discloses:
          the structure comprises a total quantity of sub-messages of the secured message (see Xia, p17, line 30 - p18, line 16 ‘the DCI (downlink control information) may include … N: a total number of secured and encoded parts field … X: an ordering field … of the particular secured and encoded part … B: a BPL (Beam Paring Links) index … T,F: a resource in time or frequency field…’).
Referring to claims 4, 10, 17, 23:
Xia further discloses:
	the control message further indicates decoding information and reconstruction information for each of the plurality of sub-messages (see Xia, p17, line 30 - p18, line 16 ‘the DCI (downlink control information) may include … N: a total number of secured and encoded parts field … X: an ordering field … of the particular secured and encoded part [i.e., where ‘ordering’ information of the sub-messages can be viewed as decoding and reconstruction information ] … B: a BPL (Beam Paring Links) index … T,F: a resource in time or frequency field…’).
Referring to claims 5, 18:
Xia further discloses:
	transmitting, to the base station, a list of candidate beams for transmission and a reception metric for each of the candidate beams, the list of candidate beams including each of the different beams over which a sub-message of the plurality of sub-messages is received (see Xia, p15, lines 22-30 ‘In an example beam management process, the TD may transmit beamformed reference signals over its available transmit beams and the intended recipient cycles through its own receive beams to detect the reference signals. The intended recipient [i.e., UE ] reports to the TD [i.e., the base station ] information regarding the reference signals that it was able to detect and which receive beam detected the reference signals [i.e., a list of candidate beams ]. In other words, the intended recipient reports information about the BPLs that form the paths between the intended recipient and the TD.’; p16, lines 32-33 ‘The information transmitted to the intended recipient may be a subset of the BPLs or paths identified in the beam management process, e.g., the BPLs or paths with the best signal quality [i.e., a reception metric for each of the candidate beams ], for example.’). 
Referring to claims 7, 13, 20, 26:
Xia further discloses:
	segmenting a secured physical layer uplink message into a plurality of uplink sub-messages (see Xia, p18, line 22 ‘In an embodiment, in the uplink, each of the secured and encoded parts may be transmitted using a physical uplink shared channel (PUSCH), with each PUSCH being scheduled by an uplink control information (UCI).’);
            transmitting, to the base station, an uplink control message indicating an uplink structure of the secured uplink message and an uplink transmit beam for each of the plurality of uplink sub-messages (see Xia, p18, line 23 ‘The UCI (uplink control information) [i.e., an uplink control message ] may be transmitted by the intended recipient, which may be an access node [i.e., the base station ] in the uplink. The UCI is transmitted over a PDCCH. The UCI may include the following:-N: a total number … -X: an ordering field … -B: a BPL index field … -T,F: a resource in time or frequency field’); and 
            transmitting, to the base station, each uplink sub-message over a different uplink transmit beam (see Xia, p18, line 22 ‘In an embodiment, in the uplink, each of the secured and encoded parts may be transmitted using a physical uplink shared channel (PUSCH), with each PUSCH being scheduled by an uplink control information (UCI).’).
Referring to claims 8, 21:
	Xia teaches:
	A method of 8, and an apparatus of claim 21, of secure wireless communication by a base station, comprising (see Xia, fig. 8A; p16, line 22 to p19, line 20):
           receiving, from a user equipment (UE), a list of candidate beams for transmission and a reception metric for each of the candidate beams (see Xia, p8, line 11 ‘base station’; p15, lines 22-30 ‘In an example beam management process, the TD (transmitting device) may transmit beamformed reference signals over its available transmit beams and the intended recipient cycles through its own receive beams to detect the reference signals. The intended recipient [i.e., UE ] reports to the TD information regarding the reference signals that it was able to detect and which receive beam detected the reference signals [i.e., a list of candidate beams ]. In other words, the intended recipient reports information about the BPLs that form the paths between the intended recipient and the TD.’; p16, lines 32-33 ‘The information transmitted to the intended recipient may be a subset of the BPLs or paths identified in the beam management process, e.g., the BPLs or paths with the best signal quality [i.e., a reception metric for each of the candidate beams ], for example.’); 
           segmenting a secured physical layer message into a plurality of sub-messages (see Xia, p17, lines 9-12 ‘In an example, the TD generates the secured and encoded parts by applying a security code to the message U and then splitting the secured message into a plurality of parts [i.e., a plurality of sub-messages ], which are then channel encoded’); 
            transmitting, to the UE, a control message indicating a structure of the secured message and a transmit beam for each of the plurality of sub-messages (see Xia, p17, line 30 - p18, line 16 ‘the DCI (downlink control information) may include … N: a total number of secured and encoded parts field … X: an ordering field … of the particular secured and encoded part … B: a BPL (Beam Paring Links) index … T,F: a resource in time or frequency field…’); and 
            transmitting, to the UE, each sub-message over a different transmit beam of the candidate beams (see Xia, p17, lines 18-19 ‘The TD transmits the secured and encoded parts over the BPLs or paths [i.e., transmitting each sub-message over a different transmit beam of the candidate beams ] associated with the intended recipient (block 815).’).
Referring to claims 12, 25:
           Xia further discloses: transmitting, to the UE, a signal strength threshold for whether a received beam should be a candidate beam (see Xia, p2, line 27 ‘indices of BPLs (beam pairing links) [i.e., the candidate beams ] associated with received reference signals exceeding a signal strength threshold’).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6, 11, 19, and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (WO 2020/091879 A2),  in view of Kamohara et al. (U.S. 2021/0211957 A1), hereinafter “Kamohara”.
Referring to claims 6, 19:
Xia further discloses:
	receiving an indication of maximum number of potential beams to report and a signal strength threshold for whether a received beam should be a candidate beam (see Xia, p3, line 32 - p4, line 4 ‘receiving, by the second  device, from the first device, beamformed reference signals using receive beams associated with the second device, and transmitting, by the second device, to the first device, indices of BPLs (Beam Paring Links) associated with received reference signals exceeding a signal strength threshold [i.e., receiving an indication of number of potential beams, and a signal strength threshold for whether a received beam should be a candidate beam ].’).
	Howerver, Xia does not explicitly disclose the maximum number of potential beams.
	Kamohara disclose the maximum number of potential beams (see Kamohara, [0309] ‘First, the base station sets the maximum number of candidates for the beams to be used (step S131), and notifies the mobile station of the maximum number of candidates (step S132).’) 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kamohara into the system of Xia to send the maximum number of potential beams to UE.  Xia teaches "methods and apparatus for securing communications.” (see Xia, p1, line 4).  Therefore, Kamohara’s teaching could enhance the system of Xia,  because Kamohara discloses “Next, the mobile station selects a plurality of beam candidates to be used (step S153), and notifies the base station of the plurality of selected beam candidates (step S154).” (see Kamohara, [0310]).
Referring to claims 11, 24:
Xia and Kamohara further disclose:
	transmitting, to the UE, a maximum number of potential beams to report (see Kamohara, [0309] ‘First, the base station sets the maximum number of candidates for the beams to be used (step S131), and notifies the mobile station of the maximum number of candidates (step S132).’) 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kamohara into the system of Xia to send the maximum number of potential beams to UE.  Xia teaches "methods and apparatus for securing communications.” (see Xia, p1, line 4).  Therefore, Kamohara’s teaching could enhance the system of Xia,  because Kamohara discloses “Next, the mobile station selects a plurality of beam candidates to be used (step S153), and notifies the base station of the plurality of selected beam candidates (step S154).” (see Kamohara, [0310]).
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Hampel; Karl Georg et al. (US 11012915 B2) disclose Backpressure signaling for wireless communications;
(b)	Zhu; Xipeng et al. (US 20200314918 A1) disclose USER EQUIPMENT CAMPING IN A VIRTUAL CELL;
(c)	Phuyal; Umesh et al. (US 20200245135 A1) disclose SUPPORT FOR EARLY DATA TRANSMISSION WITH CENTRAL UNIT/DISTRIBUTED UNIT FUNCTIONAL SPLIT;
(d)	Yasukawa; Shinpei et al. (US 20200229029 A1) disclose USER APPARATUS AND TRANSMISSION METHOD;
(e)	Paladugu; Karthika et al. (US 20190387561 A1) disclose MOBILITY ROBUSTNESS AND SPATIAL RELIABILITY USING MULTI-CONNECTIVITY;
(f)	ISLAM; Muhammad Nazmul et al. (US 20190245605 A1) disclose REPORTING VARIATION OF BEAM QUALITY FOR BEAM MANAGEMENT;
(g)	Akkarakaran; Sony et al. (US 20190037604 A1) disclose RANDOM ACCESS CHANNEL PROCEDURES WITH MULTIPLE CARRIERS.

 	8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                             




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492